  Case 1:20-cr-00427-AMD Document 12 Filed 10/08/20 Page 1 of 2 PageID #: 86

                                                     U.S. Department of Justice


                                                     United States Attorney
                                                     Eastern District of New York
EAG/NS/MCM                                           271 Cadman Plaza East
F. #2020R00275                                       Brooklyn, New York 11201



                                                     October 8, 2020



BY HAND DELIVERY

Clerk of the Court
(for forwarding to randomly assigned United States District Judge)
United States District Court
Eastern District of New York
225 Cadman Plaza East
Brooklyn, New York 11201

The Honorable Ann M. Donnelly
United States District Court
Eastern District of New York
225 Cadman Plaza East
Brooklyn, New York 11201
                                                                  Filed October 08, 2020

               Re:     United States v. Donnell Russell           1:20-cr-00427
                       Criminal Docket No. 20- cr-00427           Judge Roslynn R. Mauskopf

Dear Clerk of Court and Judge Donnelly:

              Pursuant to Local Rule 50.3.2, the government hereby notifies the Court that the
above-captioned case (“Russell”) is presumptively related to United States v. Robert Sylvester
Kelly, No. 19-286 (AMD) (“Kelly”).

                Local Rule 50.3.2(b)(1) provides for a “presumption that one case is ‘related’ to
another when the facts of each arise out of the same charged criminal scheme(s), transaction(s),
or event(s), even if different defendants are involved in each case.” Local Rule 50.3.2(c)(1)
directs the United States Attorney’s Office to “give notice to all relevant judges whenever it
appears that one case may be presumptively related to another pursuant to Section (b)(1).”

                This letter constitutes the notice directed by Local Rule 50.3.2(c)(1). This case is
presumptively related to Kelly because the facts of Russell’s case arise out of the same criminal
events as charged in Kelly. Specifically, in Russell, Russell is charged with interstate stalking
of a witness in Kelly (including after the individual was disclosed as a victim-witness in Kelly).
  Case 1:20-cr-00427-AMD Document 12 Filed 10/08/20 Page 2 of 2 PageID #: 87




While Kelly is not currently charged with interstate stalking of the witness, the government
expects that, at Kelly’s trial, the government will present evidence regarding Kelly’s knowledge
of and involvement in Russell’s conduct underlying the interstate stalking charge as evidence
regarding the racketeering enterprise charged in Kelly. As the case is thus presumptively
related, the government respectfully submits that reassignment would be appropriate, as it would
likely result in a significant savings of judicial resources and serve the interests of justice.


                                                    Respectfully submitted,

                                                    SETH D. DUCHARME
                                                    Acting United States Attorney

                                            By:       /s/ Nadia Shihata
                                                    Elizabeth Geddes
                                                    Nadia Shihata
                                                    Maria Cruz Melendez
                                                    Assistant United States Attorneys
                                                    (718) 254-6408

cc:    Douglas Morris, Esq. (via Email and ECF)




                                               2
